Sullivan, J.
dissents and votes to affirm the judgment appealed from, with the following memorandum, in which Luciano, J., concurs: I agree with my colleagues in the majority that the defendant’s contentions with regard to the sufficiency and weight of the evidence underlying his conviction of criminal possession of stolen property in the third degree are unpersuasive. However, unlike the majority, I discern no basis in the record for finding that the trial court improvidently exercised its broad discretion in denying the defendant’s challenge of a prospective juror for cause. Accordingly, I vote to affirm the conviction.
Insofar as relevant, CPL 270.20 (1) (b) and (c) provide grounds for the dismissal of prospective jurors for actual bias and implied bias, respectively. Implied bias occurs if one of several *392relationships specified in CPL 270.20 (1) (c) exists between the prospective juror and an individual actually involved in the case. No such relationship was present in this case. Clearly, the mere fact that the prospective juror was dating a police officer from the same precinct as the arresting officers cannot be said to constitute a circumstance likely to preclude an average juror from rendering an impartial verdict (see, People v Colon, 71 NY2d 410, 418, cert denied 487 US 1239; People v Provenzano, 50 NY2d 420, 425).
The record of the voir dire similarly fails to support the defendant’s claim of actual bias under CPL 270.20 (1) (b). The prospective juror merely stated that she was dating a police officer who all parties concede had nothing to do with the case. She also candidly admitted that the officers who would testify at trial were from her boyfriend’s precinct, but she unequivocally stated that she did not know them. Despite ample opportunity to do so, the defendant’s counsel never sought to establish that the prospective juror did in fact know these officers. Therefore, actual bias was not established, inasmuch as it is well settled that a mere general relationship between a prospective juror and law enforcement personnel will not sustain a claim of actual bias (see, People v Adams, 222 AD2d 1124; People v Dunkley, 189 AD2d 776).
The defendant currently contends that the prospective juror actually expressed bias in favor of the police during voir dire, although he did not advance this specific claim in the trial court. In any event, the record again fails to support his assertion. Rather, viewing the prospective juror’s responses in the context of her entire voir dire testimony, as we must (see, People v Torpey, 63 NY2d 361; People v Blyden, 55 NY2d 73), it is clear that she was attempting to dispel the defense counsel’s erroneous suggestion that she harbored any such bias (e.g., when asked by the defendant’s counsel if the fact that the testifying officers were from her boyfriend’s precinct "would create some difficulty” for her, she responded that "[i]t could” but then promptly clarified her answer to say "I don’t know that it would, but I could see how you might think it would” [emphasis supplied]). Most significantly, when the defendant’s counsel asked her whether she thought that the situation might create some difficulty for her, the prospective juror responded "I think I could be impartial”. These statements, considered in conjunction with the remainder of her voir dire responses, simply fail to indicate the expression of any actual bias (see, People v. Williams, 63 NY2d 882 [generalized racial predispositions did not create a substantial risk that jurors’ ability to dis*393charge their responsibilities would be affected]; People v Madison, 230 AD2d 807, 808 [challenge properly denied where prospective juror, who was the boyfriend of a rape victim, stated that he could be fair and "did not manifestly indicate partiality”]; People v Williams, 222 AD2d 627 [denial of challenge appropriate where prospective juror, whose son was a member of the same police department which investigated the case, exhibited no particular predisposition in favor of police]; People v Ruiz, 162 AD2d 637, 638 [challenges against a security supervisor, a police officer in the same county where the crime was committed, and a law professor with expertise in New York’s Penal Law, were properly denied where the prospective jurors "made no comments or otherwise conducted themselves in (such) a manner” as to suggest bias]). In short, the record does not establish that the prospective juror in this case possessed "a state of mind that [was] likely to preclude [her] from rendering an impartial verdict based upon the evidence adduced at the trial” (CPL 270.20 [1] [b]; see generally, People v Clark, 233 AD2d 522; People v Williams, 233 AD2d 348; People v King, 221 AD2d 472; People v Campbell, 216 AD2d 482).
Inasmuch as the prospective juror expressed no prejudice during voir dire, there was no prima facie demonstration of bias and thus no need for the rehabilitation of the individual through the use of an expurgatory oath (see, People v Dempsey, 217 AD2d 705; People v Dunkley, 189 AD2d 776, supra). However, even if such rehabilitation had been warranted, it was clearly satisfied by the prospective juror’s statement that she could be impartial. The mere fact that she prefaced this statement with the words "I think” does not suggest, as the majority finds, that her response was equivocal. Rather, the prospective juror’s language mirrored the language which the defendant’s counsel used in phrasing the question (i.e., counsel asked the prospective juror "[w]hat do you think?” [emphasis supplied]). Under such circumstances, we have held similar responses to be sufficiently unequivocal to negate a claim of bias (see, People v Williams, 233 AD2d 348, supra; People v Shipman, 156 AD2d 494).
It is well settled that the determination of a challenge for cause on the ground of actual bias is a matter committed largely to the broad discretion of the trial court, with its "peculiar opportunities” to evaluate the prospective juror during voir dire (People v Williams, 63 NY2d 882, 885, supra; People v Madison, 230 AD2d 807, supra; People v Callaghan, 220 AD2d 609; People v Pagan, 191 AD2d 651). Here, the trial court was *394familiar with the prospective juror’s complete voir dire testimony, questioned her at length (during which she assured the court that she could fairly evaluate police testimony), and observed her manner and demeanor. Having done so, the court was satisfied that the prospective juror could discharge her responsibilities with fairness and impartiality. Since the record provides no basis either for departing from the general principle that the trial court’s determination is entitled to great deference, or for disturbing the particular determination reached in this case, I find the defendant’s contention to be without merit.